IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs February 14, 2006

             STATE OF TENNESSEE v. MICHAEL JAMES GRUBB

                 Direct Appeal from the Criminal Court for Sullivan County
                          No. S48, 131    Phyllis H. Miller, Judge



                      No. E2005-01555-CCA-R3-CD - Filed April 18, 2006


This is a direct appeal as of right from a conviction on a jury verdict for aggravated robbery. The
Defendant was sentenced as a Range I, standard offender to twelve years in the Department of
Correction. On appeal, the Defendant raises four issues: (1) the trial court erred in overruling his
motion to suppress evidence obtained during a search of his car, (2) the trial court erred in allowing
into evidence the preliminary hearing testimony of a police officer who was deceased at the time of
trial, (3) the evidence was insufficient to find him guilty of aggravated robbery, and (4) his sentence
is excessive. We affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which THOMAS T. WOODALL and JOHN
EVERETT WILLIAMS, JJ., joined.

David W. Tipton, Bristol, Tennessee, for the appellant, Michael James Grubb.

Paul G. Summers, Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
Greeley Wells, District Attorney General; and William B. Harper, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

                                               FACTS
        The conviction and sentence at issue in this appeal stems from the May 11, 2003 armed
robbery of a health food store in Bristol, Tennessee. The Defendant, Michael James Grubb, was the
get-away driver for a two-man team that first cased and then robbed the small business and fled
across the state line to Bristol, Virginia, where the Defendant was eventually arrested. In October
of 2003, a Sullivan County grand jury indicted the Defendant on one count of aggravated robbery.
See Tenn. Code Ann. § 39-13-402.
         The evidence in the record before us shows that on the afternoon of May 11, 2003, Ms.
Jennifer Leagan,1 the owner of Bristol Health Food Store, and an employee, Ms. Clennie Bowers,
were working in the store. According to Ms. Leagan, “a man came in the store with a ski mask on,
a gun in his hand and coming towards us said ‘I want your money now.’” Ms. Leagan took out the
cash register drawer and turned it over to the robber. The robber demanded that Ms. Bowers go to
the back of the store, and she complied. While in the back, Ms. Bowers dialed 911 and reported the
robbery. The robber left with $259.

        Ms. Leagan testified that the man who robbed her was black, “six feet or five feet eleven
inches,” and had a “medium build.” The robber was wearing a dark colored T-shirt, brown gloves
and a black ski-mask. The gun used was described as black and not a revolver but the kind “with
a clip.” Several days after the robbery, Ms. Leagan was watching T.V. when she saw a news report
of a white man that had been apprehended as a suspect in a recent robbery. Ms. Leagan recognized
the man, which turned out to be the Defendant, and phoned the police to inform them that this man
had been in her store about two hours before the robbery. She remembered him because of a T-shirt
he was wearing which stated “real men don’t need directions.”

         At approximately the same time the robber was fleeing the scene, Ms. Clennie Bowers’
daughter, Ms. Heather Bowers, drove into the health store parking lot. Ms. Heather Bowers testified
that as she entered the parking lot, she observed a car leaving in which the passenger, a black male,
was leaned over on top of the driver, a white male. She further stated that she saw the two men
leave in a Chevrolet Celebrity “between ‘84 and ‘86, gray.”2 At the motion to suppress, Ms. Heather
Bowers described the driver as having gray, shoulder-length hair. At the trial, she admitted she was
not sure of the hair, and stated that her initial report to the police regarding the driver of the car was
simply that he was a white male.

         Officers Craig Beyer and James Almany of the Bristol, Tennessee Police Department
received an “official bulletin from our central dispatch that there had been an armed robbery.”
Officer Almany testified that the “suspect vehicle was blue or gray in color, Chevy Celebrity, with
a white male and a black male.” Officer Beyer testified that he was looking for a gray Chevrolet
Celebrity with a white male driver and a black male passenger, and shortly thereafter observed and
began to follow a “faded blue Celebrity.”3 As Officer Beyer followed the vehicle, he radioed central
dispatch to run the tag number. Before the results came back, the suspect had driven across the state
line into Virginia, and the Bristol, Virginia Police Department was contacted. Officer Almany joined
Officer Beyer, and both officers followed the suspect vehicle into Virginia.



        1
             The alternative spelling “Leegan” is also used in the record.

        2
         Ms. Heather Bowers testified that she was able to give a description of the year, make and model of the get-
away vehicle because she worked at a used car lot.

         3
          Officer Beyer’s testimony originated at a preliminary hearing and was admitted into the record at both the
suppression hearing and the trial.

                                                            -2-
         Both Officer Beyer and Officer Almany testified that when they first began to follow the
suspect vehicle, only one occupant, a white male driver, could be seen. However, at some point both
officers observed a black male rise from the passenger seat of the vehicle. Officer Almany testified
that it was at this point, and not prior, that the officers activated their blue lights. Both officers
testified that at one point in the pursuit, the Defendant’s car slowed, the passenger exited and ran off,
and the Defendant then drove on. Officer Beyer continued to follow the Defendant, who was
eventually stopped by Bristol, Virginia police. Officer Beyer testified that the car he had pursued
was registered to the Defendant. Officer Almany broke off his pursuit of the Defendant in an attempt
to apprehend the suspect who fled on foot. Officer Almany, who had a K-9 unit with him, gave a
warning and then released the police dog. This suspect, a black male who had been riding as a
passenger in the car, was not apprehended.

        Officer Steve Crawford of the Bristol, Virginia Police Department was notified the day of
the robbery that Bristol, Tennessee Police were in pursuit of a vehicle that had crossed into Virginia.
Officer Crawford soon observed the Chevrolet pursued by what he recognized as an unmarked
Bristol, Tennessee Police Department vehicle. Officer Crawford joined the pursuit and witnessed
the Defendant run two stop signs and speed through a residential area. The Defendant was
subsequently stopped by the Bristol, Virginia Police. The Defendant was arrested for felony eluding
police but was later turned over to Tennessee law enforcement officers. Officer Crawford identified
the Defendant as the driver of the car he pursued, and described the Defendant’s car as “faded gray.”
He also noted that he saw a shopping bag on the front seat of the Defendant’s car.

        Detective Johnny Hale of the Bristol, Tennessee Police Department testified that he
inventoried the Defendant’s vehicle after it was towed back to Tennessee and recovered a black
semi-automatic style pistol and a pair of brown gloves, which were found in a white plastic bag on
the front seat. The handgun turned out to be a BB or pellet gun. A black ski-mask was recovered
from under the front seat. As to the color of the vehicle, Det. Hale stated it “depends on what area
of the car you look at. Potentially blue, but it has what would appear to be gray,” and on another
occasion he further testified that the car appeared either gray or blue depending on the angle at which
it was viewed.

         Detective Hale also testified that when he first met with the Defendant, the Defendant was
advised of his rights, elected to sign a waiver, and agreed to talk with the detective. The Defendant
initially claimed he did not know anything about the robbery, never had a black male in his car that
day, and had not loaned his car to anyone else in the past ten days. The Defendant stated he did not
know how the items recovered from his vehicle had made their way into his car. Detective Hale also
noted when the Defendant was arrested and interviewed he was wearing a T-shirt upon which was
printed “Real men don’t ask for instructions.”

       The Defendant filed a motion to suppress the evidence recovered from his vehicle in March
of 2004. Over the course of two days in December 2004, an evidentiary hearing was conducted on
the Defendant’s motion, at the conclusion of which the trial court denied the motion to suppress.
Several days later the Defendant received a jury trial and was ultimately found guilty of aggravated


                                                  -3-
robbery. After a sentencing hearing, the Defendant was sentenced as a Range I, standard offender
to twelve years in the Department of Correction. The Defendant timely filed a motion for a new
trial, which was denied, and this appeal followed.

                                            ANALYSIS
       On appeal, the Defendant argues that the trial court erred in denying his motion to suppress
evidence and in allowing into evidence the preliminary hearing testimony of a police officer who was
not available to testify at trial. The Defendant also asserts that there was insufficient evidence to
support his conviction and that his sentence was improperly enhanced and therefore excessive.

I. Motion to Suppress
         In his first issue, the Defendant claims he was subjected to an unlawful search in violation
of his rights under the Fourth Amendment to the United States Constitution and Article I, Section
7 of the Tennessee Constitution. To support this claim the Defendant argues that the police did not
have reasonable suspicion to stop his vehicle and conduct a warrentless search because the police
were instructed to look for a gray car with two occupants but instead pursued the Defendant’s blue
car when it appeared to have only one occupant. Thus, the Defendant asserts, the facts did not
support a reasonable suspicion for stopping the Defendant’s vehicle and the resulting search was
illegal. Accordingly, the Defendant claims the trial court erred in denying his motion to suppress
the evidence recovered from his vehicle.

        A. Suppression review standard
        When reviewing the correctness of a trial court’s grant or denial of a pretrial motion to
suppress, an appellate court must uphold the trial court’s findings of fact “unless the evidence
preponderates otherwise.” State v. Odom, 928 S.W.2d 18, 23 (Tenn.1996). This standard
recognizes that the credibility of the witnesses, the weight and value of the evidence, and resolution
of conflicts in the evidence are matters “entrusted to the trial judge as the trier of fact.” Id.
Moreover, it is settled law that the party prevailing at the trial court is entitled to the strongest
legitimate view of the evidence and all reasonable inferences drawn from that evidence, see State
v. Hicks, 55 S.W.3d 515, 521 (Tenn. 2001), and the defendant has the burden of establishing that
the evidence contained in the record preponderates against the findings of fact made by the trial
court, see Braziel v. State, 529 S.W.2d 501, 506 (Tenn. Crim. App. 1975).

         However, this Court is not bound by the trial court’s conclusions of law. See State v.
Randolph, 74 S.W.3d 330, 333 (Tenn. 2002). The application of the law to the facts as found by
the trial court is a question of law which an appellate court reviews de novo. See State v. Daniel,
12 S.W.3d 420, 423 (Tenn. 2000). Because the facts presented at the suppression hearing in this
case are undisputed, only questions of law are before this Court. Therefore, our review of the record
before us is purely de novo. See State v. Gonzalez, 52, S.W.3d 90, 94 (Tenn. Crim. App. 2000).




                                                 -4-
        B. Search and seizure law
        Both the Fourth Amendment to the United States Constitution and Article 1, Section 7 of the
Tennessee Constitution prohibit “unreasonable searches and seizures.”4 The intent and purpose
behind these constitutionally protected rights is to “safeguard the privacy and security of individuals
against arbitrary invasions of government officials.” Camara v. Municipal Court, 387 U.S. 523, 528
(1967).5 As a general rule, warrantless searches or seizures are presumed unreasonable, and any
evidence discovered thereby is subject to suppression unless the State demonstrates by a
preponderance of the evidence that the search or seizure was conducted pursuant to a narrowly
defined exception to the warrant requirement. See Coolidge v. New Hampshire, 403 U.S. 443, 454-
55 (1971); State v. Garcia, 123 S.W.3d 335, 343 (Tenn. 2003).

       In this case, it is not contested that the Defendant was seized and his car was searched
pursuant to an investigatory stop.6 Therefore, the primary issue before this Court is whether this
warrantless seizure and subsequent search was constitutionally “unreasonable.” While a warrant is
normally required when a government official intrudes upon the privacy of a citizen, there are several
narrowly defined exceptions to this warrant requirement. One such recognized exception exists
when the police make a brief investigatory stop. See Terry, 392 U.S. at 21; Garcia, 123 S.W.3d at
343. In order for such a warrantless seizure to be deemed reasonable, the Unites States Supreme
Court has held that the detention must have been based on “reasonable” suspicion, supported by
“specific and articulable facts” that a criminal offense has been committed or is about to be
committed. Terry, 392 U.S. 1 at 20-21. See also State v. Bridges, 963 S.W.2d 487, 492 (Tenn.
1997).



         4
             The Fourth Amendment to the United States Constitution provides as follows:
                    Unreasonable searches and seizures. The right of the people to be secure in their persons,
                    houses, papers, and effects, against unreasonable searches and seizures, shall not be violated,
                    and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and
                    particularly describing the place to be searched, and the persons or things to be seized.

         Article 1, Section 7 of the Tennessee Constitution guarantees that:
                  the people shall be secure in their persons, houses, papers and possessions, from
                  unreasonable searches and seizures; and that general warrants, whereby an officer may be
                  commanded to search suspected places, without evidence of the fact committed, or to seize
                  any person or persons not named, whose offences are not particularly described and
                  supported by evidence, are dangerous to liberty and ought not to be granted.

         5
          The intent and purpose of the prohibitions against unreasonable searches and seizures found in the Tennessee
Constitution has been found to be the same as that behind the provision found in the Fourth Amendment to the United
States Constitution. See State v. Simpson, 968 S.W .2d 776, 779 (Tenn. 1998).

         6
          Our courts have recognized three types of police-citizen interactions: (1) a full scale stop and arrest, which
must be supported by probable cause, see W hren v. United States, 517 U.S. 806, 809-10 (1996); (2) a brief investigatory
stop, which must be based on reasonable suspicion supported by specific and articulable facts, see Terry v. Ohio, 392
U.S. 1, 20-23 (1968); and (3) a brief police-citizen encounter, which requires no objective justification, see United States
v. Drayton, 536 U.S. 194, 201-02 (2002). See also Daniel, 12 S.W .3d at 424.

                                                             -5-
        C. Reasonable suspicion analysis
        Determining whether reasonable suspicion existed in a particular stop “is a fact-intensive and
objective analysis.” Garcia, 123 S.W.3d. at 344. The likelihood of criminal activity required for
reasonable suspicion is not as great as that required for probable cause and is “considerably less”
than would be needed to satisfy a preponderance of the evidence standard. United States v. Soklow,
490 U.S. 1, 7 (1989). See also State v. Keith, 978 S.W.2d 861, 866 (Tenn. 1998). Furthermore,
when evaluating whether a police officer’s reasonable suspicion is supported by specific and
articulable facts, a court “must consider the totality of the circumstances.” State v. Hord, 106
S.W.3d 68, 71 (Tenn. Crim. App. 2002). This inquiry looks to such factors as the public interest
served by the seizure, the nature and scope of the intrusion, and the objective facts on which the law
enforcement officer relied in light of his experience. See State v. Pulley, 863 S.W.2d 29, 30-31
(Tenn. 1993). The objective facts on which an officer relies can include, but are not limited to, his
or her own observations, information obtained from other officers or agencies, offenders’ patterns
of operation, and--most crucial in this case--information from informants. See State v Lawson, 929
S.W.2d 406, 408 (Tenn. Crim. App. 1996).

        In this appeal, the Defendant contends that the police “lacked specific articulable facts
necessary to create a reasonable suspicion sufficient to justify an investigatory stop” of the
Defendant’s vehicle. To support this claim, the Defendant argues that because the information
provided from the citizen informant described two suspects in a gray Chevrolet Celebrity, the police
had no reasonable suspicion to pursue the Defendant’s blue Chevrolet Celebrity which they initially
believed to contain only one occupant.

        As stated above, when evaluating whether a police officer’s reasonable suspicion is supported
by specific and articulable facts, a court “must consider the totality of the circumstances.” Hord, 106
S.W.3d at 71. Based on the totality of the circumstances, we conclude that the officers had ample
specific and articulable facts upon which to base a reasonable suspicion that the Defendant was
involved, or had recently been involved, in criminal activity. As noted by the trial court, the
description of the suspects was communicated to the police within minutes of the robbery, and a car
“meeting that description” was observed by officers shortly thereafter “near where the robbery is
supposed to have happened.” The photos authenticated at trial by multiple witnesses support the
police officers’ testimony that the Defendant’s vehicle could be described as either gray or blue,
depending upon the angle from which it is viewed. The trial court found that the car “looks
absolutely gray” from the back, but from the “side it’s a bluish-gray. It’s just, it could be either one.”
According to the evidence contained in the record, the color, make and model of the suspect’s car
as reported by the witness constituted specific facts which supported reasonable suspicion to stop
the Defendant’s vehicle.

         Additionally, the evidence reveals that the police did not activate their blue lights, i.e., did
not initiate their investigatory stop, until after they observed two occupants in the vehicle. As such,
there was no discrepancy between the citizen informant’s description of the two suspects and the
vehicle in which they fled the scene and the Defendant’s vehicle and number of occupants at the time
the investigatory stop was initiated. Therefore, the search of the Defendant’s vehicle subject to this


                                                   -6-
investigatory stop was not unlawful within the purview of the Tennessee and United States
Constitutional protections against unreasonable searches, and the evidence obtained from this search
was properly admitted at trial. This issue is without merit.

II. Preliminary Hearing Testimony of Officer Beyer
        In the Defendant’s second issue on appeal, he argues that the trial court erred in allowing into
evidence the preliminary hearing testimony of Officer Craig Beyer. The Defendant does not deny
that Officer Beyer was deceased at the time of the suppression hearing and trial and therefore not
available to testify in person. The Defendant also does not deny that Officer Beyer was indeed cross-
examined by Defendant’s counsel at the preliminary hearing. Rather, the Defendant argues that his
confrontation rights have been violated because the type of cross-examination conducted at a
preliminary hearing is different from that conducted at trial and because, according to the Defendant,
the Tennessee Constitution provides a greater confrontation right than that demanded under the
United States Constitution. The State argues on appeal that the trial court properly admitted the
preliminary hearing testimony of Officer Beyer pursuant to Tennessee Rule of Evidence 804, which
allows hearsay exceptions for the admission of prior statements of unavailable witnesses,7 and
further argues that the admission of this prior statement did not violate the Defendant’s confrontation
rights.

         Tennessee Rule of Evidence 801(c) defines hearsay as “a statement, other than one made by
the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the
matter asserted.” Generally, “[h]earsay is not admissible except as provided by these rules or
otherwise by law.” Tenn. R. Evid. 802. Officer Beyer’s preliminary hearing testimony, when
presented at trial, was hearsay. See Tenn. R. Evid. 801(c). However, in limited circumstances, prior
testimony may be admissible at trial through a hearsay exception if the declarant is unavailable and
if the party against whom the testimony is offered had an opportunity and a similar motive to develop
the testimony through other methods such as cross-examination. See Tenn. R. Evid. 804(b)(1).

         In addition to the general rule excluding hearsay, criminal defendants are also guaranteed the
right to confront witnesses against them. See U.S. Const. amend. VI (“In all criminal prosecutions,
the accused shall enjoy the right . . . to be confronted with the witnesses against him . . . .”); Tenn
Const. art. I, § 9 (“That in all criminal prosecutions, the accused hath the right . . . to meet the
witnesses face to face . . . .”). Accordingly, in cases such as the one at bar in which the prosecution
offered the former testimony of an unavailable witness, the State must also establish two
prerequisites in order to satisfy a defendant’s constitutional right of confrontation. First, the State
must show that the declarant is truly unavailable after good faith efforts to obtain his presence, and
second, that the evidence carries its own indicia of reliability.8 State v. Summers, 159 S.W.3d 586,

         7
         As noted above, Officer Beyer’s testimony at the preliminary hearing implicated the Defendant in the robbery
and ensuing police pursuit.

         8
          This Court previously noted that “[a]t one time, there was a third requirement, that the evidence not be crucial
or devestating.” Summers, 159 S.W .3d at 597 n.4. However, our most recent case law has “disposed” of this third
                                                                                                            (continued...)

                                                           -7-
597 (Tenn. Crim. App. 2004). See also State v. Arnold, 719 S.W.2d 543, 548 (Tenn. Crim. App.
1986). With respect to the latter requirement, the United States Supreme Court has recently
mandated that the reliability of a prior testimonial statement is established exclusively through
cross-examination. See Crawford v. Washington, 541 U.S. 36, 54 (2004).

        In this case, it is undisputed that the declarant was deceased at the time of the Defendant’s
suppression hearing and trial, and therefore was unavailable to testify in person. As to the second
requirement, our supreme court has previously ruled that the former testimony exception to the
hearsay rule is based on such a firm foundation that it meets the indicia of reliability requirement.
See State v. Causby, 706 S.W.2d 628, 631 (Tenn. 1986). Nonetheless, the Defendant argues that
he was denied his confrontation right because (1) Crawford v. Washington requires a prior
opportunity to cross-examine the declarant and “the purpose of cross-examination of a witness in
a preliminary hearing, where the issue is only one of probable cause, is totally separate than the
purpose of cross-examination where the issue is guilt or innocence presented to the ultimate trier of
fact,” and (2) because “the Language of the Tennessee Constitution . . . grants an even broader right
of confrontation.” We disagree with both arguments.

          The “purpose of a preliminary hearing is . . . to determine whether there exists probable cause
to believe that a crime has been committed and that the accused committed the crime.” State v. Lee,
693 S.W.2d 361, 363 (Tenn. Crim. App. 1985). The difference in the standard of proof not-
withstanding, the basic purpose of the preliminary hearing and the trial are not “totally separate” as
the Defendant argues, but rather deal with precisely the same issue: whether or not the accused is
guilty of the crimes for which he or she is charged. See State v. Howell, 868 S.W.2d 238, 251
(Tenn. 1993) (holding that a preliminary hearing testimony of a declarant could be introduced at trial
under the former testimony exception based primarily on a finding that “at both the [preliminary]
hearing and the subsequent trial, the testimony was addressed to the same issue of ‘[w]hether or not
the defendant[] had committed the offense’ charged.”). Accordingly, we conclude that the Defendant
in this case had the opportunity to cross-examine Officer Beyer at the preliminary hearing with the
same motives that would have guided his cross-examination of the declarant had he been available
at trial. See State v. Brian Eric McGowen, No. M2004-00109-CCA-R3-CD, 2005 WL 2008183, at
*11 (Tenn. Crim. App., Nashville, Aug. 18, 2005) (holding that the trial court did not err in allowing
preliminary hearing testimony to be introduced at trial under the former testimony exception because
the motive to cross-examine the defendant was the same at both the preliminary hearing and trial).
Thus, Crawford’s cross-examination requirement was met in this case.

       The Defendant also alleges that the Tennessee Constitution, which guarantees a right to meet
witnesses “face to face,” grants a broader right to confrontation than the United States Constitution.
However, the Defendant fails to cite to any authority to support this proposition. Our supreme court
has declared that the same standards and criteria apply to both the United States and Tennessee
Constitutions’ rights of confrontation. See Causby, 706 S.W.2d at 631. This issue is without merit.


        8
         (...continued)
requirement. Id.

                                                  -8-
III. Insufficient Evidence
        The Defendant also claims that “the verdict of the jury is contrary to the weight of the
evidence and therefore must be overturned.” To support this assertion, the Defendant argues that
the prosecution presented little direct evidence linking him to the robbery, essentially only the
testimony of Ms. Heather Bowers. The Defendant notes that this witness could not identify the
Defendant as the man she saw fleeing the scene of the crime. Thus, the Defendant concludes, based
on the facts contained in the record, “there is no evidence that this Defendant was present at the time
of the robbery.” Upon careful examination of the arguments contained in the Defendant’s appellate
brief, we conclude he is asserting that the evidence presented at his trial was insufficient to lead a
reasonable juror to conclude beyond a reasonable doubt that he was guilty of the offense of
aggravated robbery.9

        Tennessee Rule of Appellate Procedure 13(e) prescribes that “[f]indings of guilt in criminal
actions whether by the trial court or jury shall be set aside if the evidence is insufficient to support
the findings by the trier of fact of guilt beyond a reasonable doubt.” A convicted criminal defendant
who challenges the sufficiency of the evidence on appeal bears the burden of demonstrating why the
evidence is insufficient to support the verdict, because a verdict of guilt destroys the presumption
of innocence and imposes a presumption of guilt. See State v. Evans, 108 S.W.3d 231, 237 (Tenn.
2003); State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913,
914 (Tenn. 1982). This Court must reject a convicted criminal defendant’s challenge to the
sufficiency of the evidence if, after considering the evidence in a light most favorable to the
prosecution, we determine that any rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v.
Hall, 8 S.W.3d 593, 599 (Tenn. 1999).

         On appeal, the State is entitled to the strongest legitimate view of the evidence and all
reasonable and legitimate inferences which may be drawn therefrom. See Carruthers, 35 S.W.3d at
558; Hall, 8 S.W.3d at 599. A guilty verdict by the trier of fact accredits the testimony of the State’s
witnesses and resolves all conflicts in the evidence in favor of the prosecution’s theory. See State
v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). Questions about the credibility of witnesses, the
weight and value of the evidence, as well as all factual issues raised by the evidence are resolved by
the trier of fact, and this Court will not re-weigh or re-evaluate the evidence. See Evans, 108 S.W.3d
at 236; Bland, 958 S.W.2d at 659. Nor will this Court substitute its own inferences drawn from
circumstantial evidence for those drawn by the trier of fact. See Evans, 108 S.W.3d at 236-37;
Carruthers, 35 S.W.3d at 557.




         9
          W e note that because of the unusual language used by the Defendant in his appellate brief, this issue could be
construed as a claim that the trial court erred in exercising its discretion as a “thirteenth juror” pursuant to Rule 33(f) of
the Tennessee Rules of Criminal Procedure. As the State properly pointed out in its appellate brief, a trial court’s
determination as a “thirteenth juror” is not subject to appellate review. See State v. Moats, 906 S.W .2d 431, 435 (Tenn.
1995). However, we have interpreted the Defendant’s third issue on appeal to challenge the legal sufficiency of the
evidence, which is a cognizable claim for appellate review.

                                                             -9-
        Aggravated robbery is defined in our criminal code as the intentional or knowing theft of
property from the person of another by violence or putting the person in fear, accomplished with a
deadly weapon or by display of any article used to lead the victim to reasonably believe it to be a
deadly weapon. See Tenn. Code Ann. § 39-13-402(a)(1). In this case, two men robbed the health
food store in the following manner: a white male first cased the store; a black male wearing a dark
T-shirt and a black ski-mask then entered the store, brandished a handgun reasonably believed to be
a deadly weapon and stole cash from the store register; the victims testified that they were “scared”;
the black male ran to a car waiting in the parking lot; and the white male drove this get-away vehicle
from the scene of the crime. This evidence is sufficient to establish all of the elements of the crime
of aggravated robbery.10 However, the Defendant does not challenge the fact that the victims were
subjected to an aggravated robbery, rather he argues that the State failed to provide sufficient proof
of his identity as a perpetrator in the aggravated robbery, specifically referencing the lack of direct
evidence presented at trial.

       In this case, a witness testified she saw the Defendant’s vehicle leave the scene of the crime
with a black male passenger and a white male driver who fit the general description of the
Defendant. This witness, who works in used car sales, was very specific about the year, make and
model of the get-away vehicle and positively identified it as the Defendant’s vehicle through
photographs submitted at trial.

        In addition to this direct evidence, the prosecution presented a very strong case against the
Defendant based on significant circumstantial evidence. A victim remembered that the Defendant
came into the store, looked around, and then left the store about two hours before she was robbed
at gunpoint. The victim specifically remembered the Defendant because of an unusual T-shirt he
was wearing at the time which contained writing to the effect of “real men don’t ask for directions.”
The Defendant was wearing this same T-shirt later that same day when he was apprehended by
police. The Defendant, who was driving a car matching the description of the vehicle reported to
have been used in the robbery, was observed a short time after the robbery in the vicinity near where
the crime took place, and when the police activated their blue lights, the Defendant fled. A black
male passenger wearing a dark T-shirt was seen exiting the Defendant’s car during the police pursuit.
The car in which the Defendant was eventually apprehended was registered in his name, and
contained a handgun, brown gloves and a black ski-mask matching the description of those used in
the aggravated robbery.

        It is established law that circumstantial evidence alone may be sufficient to support a
conviction. State v. Tharpe, 726 S.W.2d 896, 899-900 (Tenn. 1987). The circumstantial evidence
must be consistent with the guilt of the accused, inconsistent with innocence, and must exclude every
other reasonable theory except that of guilt. Id. at 900. However, deference clearly lies with the


         10
           Although not raised on appeal, we note that while the Defendant was never alleged to have himself pointed
the handgun at the victims, his clear involvement in the aggravated robbery through first casing the store and then driving
the get-away vehicle rendered him subject to conviction for aggravated robbery under the theory of criminal
responsibility. See Tenn. Code Ann. § 39-11-402; State v. Lemacks, 996 S.W .2d 166, 170-71 (Tenn. 1999).

                                                          -10-
jury, as the weight of circumstantial evidence is a matter for the jury to determine. State v. Coury,
697 S.W.2d 373, 377 (Tenn. Crim. App. 1985). Additionally, whether all other reasonable theories
have been excluded by the evidence is also a question of fact for the jury. Pruitt v. State, 460 S.W.2d
385, 390-91 (Tenn. Crim. App. 1970). Based on the record before this Court, we conclude the jury
had ample evidence presented to it from which it could properly find that the Defendant was one
of the two men involved in the robbery at issue in this case. Accordingly, we conclude the evidence
is sufficient to support the conviction for aggravated robbery. This issue is without merit.

IV. Excessive Sentence
        In the Defendant’s final issue on appeal, he claims the trial court erred in sentencing him to
the maximum sentence available for his range (twelve years) based “solely” on his prior criminal
record. To support this assertion, the Defendant, in a scant three-sentence “argument,” states that
his sentence was enhanced “based solely upon his previous history of criminal convictions . . . . This
enhancement factor was not submitted to the jury or admitted by the Defendant. Therefore, Blakely
[v. Washington, 542 U.S. 296 (2004)] precludes the application of such factors.” We find the
Defendant’s sentence was properly enhanced and that Blakely v. Washington has no bearing on the
Defendant’s sentence.

        In this case the Defendant was found to be a Range I, standard offender, and as such he was
subject to a range of eight to twelve years for his Class B felony aggravated robbery conviction. See
Tenn. Code Ann. § 40-35-112 (a)(2). The presumptive sentence was the minimum in this range.
See id. § 40-35-210(c) (2003).11 The record reflects that the trial court increased the Defendant’s
sentence from the presumptive eight years to twelve years based entirely on the Defendant’s
extensive prior criminal history. See Tenn. Code Ann. § 40-35-114(2) (2003). The record further
reveals that the Defendant had several prior felony convictions, including burglary, robbery and
multiple counts of larceny, as well as other misdemeanor convictions for offenses ranging from
multiple traffic offenses, misdemeanor theft, DUI, and criminal trespass. The Defendant also
admitted to illegal drug use and violated probation on at least one occasion.12 This court has
consistently held that enhancement, even to the maximum within the range, is allowed based solely
on a finding of a previous criminal history. See, e.g., State v. Tyler Stout Smith, No. M2004-03048-
CCA-R3-CD, 2006 WL 359675 (Tenn. Crim. App., Nashville, Feb. 16, 2006); State v. Terry Webb,
No. W2003-03046-CCA-R3-CD, 2004 WL 2848379 (Tenn. Crim. App., Jackson, Dec. 10, 2004);
State v. Ronald B. Finch, No. M2002-01050-CCA-R3-CD, 2003 WL 21997743 (Tenn. Crim. App.,


         11
            W e note that the legislature has recently amended several provisions of the Criminal Sentencing Reform Act
of 1989, said changes becoming effective June 7, 2005. However, the Defendant’s crimes in this case, as well as his
sentencing, predate the effective date of these amendments. Therefore, this case is not affected by the 2005 amendments,
and the statutes cited in this opinion are those that were in effect at the time the instant crimes were committed.

         12
            W hile we deem it unnecessary in this case, we note that our de novo review of sentencing issues raised on
appeal would allow us to find additional enhancement factors applicable in the Defendant’s case which were not applied
by the trial court. For example, it appears factor nine, that the Defendant “has a previous history of unwillingness to
comply with the conditions of a sentence involving release in the community” would apply in the Defendant’s case. See
Tenn. Code Ann. § 40-35-114(9) (2003).

                                                         -11-
Nashville, Aug. 22, 2003). Accordingly, the trial court did not err in sentencing the Defendant to
twelve years.

        The Defendant also claims that his Sixth Amendment right to a trial by jury was impugned
when the trial court made determinations of fact for sentence enhancement purposes that were not
submitted to a jury, citing Blakely v. Washington, 542 U.S. 296 (2004). However, our supreme
court has recently held that the enhancement component of Tennessee’s sentencing structure does
not violate a defendant’s Sixth Amendment right to a trial by jury. See State v. Gomez, 163 S.W.3d
632, 661 (Tenn. 2005). Our supreme court held that Tennessee’s sentencing structure “merely
requires judges to consider enhancement factors,” and unlike the sentencing guidelines struck down
in Blakely, “does not mandate an increased sentence upon a judge’s finding of an enhancement
factor.” Gomez, 163 S.W.3d at 660. Therefore, the Defendant’s claim that the trial court erred in
enhancing his sentence based on a factor not submitted to the jury fails. This issue is without merit.


                                       CONCLUSION
       Based on the foregoing reasoning and authorities, the judgment of the trial court, as to both
conviction and sentence, is affirmed.



                                                       ___________________________________
                                                       DAVID H. WELLES, JUDGE




                                                -12-